Citation Nr: 1805008	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  11-21 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for psychiatric disorder, to include PTSD.

2.  Entitlement to service connection for bruxism.

3.  Entitlement to service connection for skin disability, to include pseudofolliculitis barbae and other specified diseases of the hair and hair follicles.


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986, from June 1989 to June 1993, and from November 2001 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington made in November 2009 and April 2010.

The Veteran initially requested a Board hearing but failed to show for the videoconference hearing scheduled for June 16, 2015 before a Veterans Law Judge of the Board.  The Veteran received notification of the scheduled hearing. See Correspondence dated May 2015.  However, the Veteran failed to show for his scheduled hearing and failed to explain his absence.  As such, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e).

In December 2016, the Board reopened the claim for PTSD and expanded the issue on appeal as service connection for a psychiatric disorder.  The claim of service connection for pseudofolliculitis barbae was also recharacterized to include other diagnosed skin diseases of hair and hair follicles and remanded for additional evidentiary development.  

As for the matter of representation, the Board notes that by statements dated October 2017 and November 2017, the Veteran revoked his appointment of the Veterans of Foreign Wars as his Power of Attorney.  As the Veteran has not appointed another representative and because he indicated his wish to represent himself in the case, the Board recognizes the Veteran as now proceeding pro se in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The issues of entitlement to service connection for psychiatric disability and service connection for bruxism are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record shows that skin disability, to include pseudofolliculitis barbae and other specified diseases of the hair and hair follicles, were not manifested during or a result of, active military service.


CONCLUSION OF LAW

The criteria for service connection for skin disability, to include pseudofolliculitis barbae and other specified diseases of the hair and hair follicles, have not been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Further, the RO substantial complied with the Board's prior remand directives pertinent to the Veteran's claimed skin disability.  Thus, no further action in this regard is warranted. See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was also provided a VA examination in February 2012 and an additional medical opinion obtained in August 2017, which the Board finds to be adequate for adjudication purposes. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Under these circumstances, the Board concludes that appellate review may proceed without prejudice to the Veteran.

Service Connection 

The Veteran's claim on appeal was originally filed in April 2007 as a claim of service connection for pseudofolliculitis barbae, which was denied by rating decisions of November 2008 and April 2010.  But, as noted in the Introduction, the Board in December 2016 recharacterized the issue as a claim for skin disability to include pseudofolliculitis barbae and other specified diseases of the hair and hair follicles.  The Veteran contends that his claimed skin disability had onset in service or is otherwise etiologically related to his periods of active service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017).

As explained below, upon a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for skin disability to include pseudofolliculitis barbae and other specified diseases of the hair and hair follicles. 

Initially, the Board notes that the existence of a present disability is established through the Veteran's medical treatment records produced during the course of his appeal. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  VA treatment records reflect that the Veteran was diagnosed with other specified diseases of the hair and hair follicles in 2009 with treatment for symptoms related to his pseudofolliculitis barbae. See VA treatment records of September 2009 to September 2016. 

The Board also finds that there is an in-service component of the skin disability to the extent that the Veteran states that he experienced skin issues during service.  He recently reported having bumps on his face after shaving since August 1982.

The Board will next address the question of whether the evidence demonstrates that the Veteran's skin disability is related to his period of service.  As the determinative issue involves the etiological connection between service and the current disability, competent medical evidence is required.

In this regard, the Board finds the VA examination report of March 2017 and independent medical opinion of August 2017 considered together highly persuasive and the most probative medical evidence of record.  

The March 2017 VA contract physician indicated that the claimed condition was less likely incurred or related to service.  In his rationale, the examiner noted that the Veteran's service treatment records do not reflect any findings or complaints related to a skin condition of the face.  Addressing consideration of the Veteran's lay statements regarding onset of his symptoms, the examiner commented that there was "no shaving profiles found" in the Veteran's records.  After clinical examination of the Veteran, the examiner concluded that there was no evidence of a skin disease to render a diagnosis. See March 2017 VA contract examination report.  

Likewise, the August 2017 medical opinion is highly probative as the examiner based her opinion on a comprehensive review of the Veteran's claims file, medical evidence of record, and current medical literature to find that the Veteran's claimed skin disability is not related to service.  In a well-reasoned analysis and detailed understanding of the record, the examiner found no evidence of chronicity or continuity of symptoms of a skin disability.  The examiner also found no clinical or dermatological findings consistent with pseudofolliculitis barbae or other specified diseases of the hair and hair follicles. See August 2017 medical opinion from the Appeals Resources Center.

As to the Veteran's reports of having onset of symptoms since service, the Board observes that his reports are inconsistent with the objective evidence of record.  Notably, the Board finds that the Veteran did not complain of any symptoms in service as well as immediately following discharge.  To that end, an August 1982 enlistment examination, an April 2002 post-deployment health assessment and an April 2003 clinical examination report reflects no complaints, treatment, or findings of a skin condition reported by the Veteran.  Therefore, the service treatment records, separation examination report and history report, and treatment records for the first year after service are accepted as the credible and accurate account of the condition of his skin during that period of time. 

Further, the Board notes that there is also no persuasive medical evidence of record that shows a diagnosis of skin disability within one year of separation from service or that symptoms manifested within a year of his discharge in 2002.  In fact, the Board observes that the Veteran was not diagnosed with a dermatological condition until 2009, approximately seven years following separation.  

Additionally, the Board has considered the Veteran's assertions that his skin disability to include pseudofolliculitis barbae and other specified diseases of the hair and hair follicles are related to service.  While the Veteran is competent to report symptoms which are within the realm of his personal experience, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of his claimed condition as this falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, as a layperson, the Veteran is not competent to opine on a complex medical question of etiology such as whether his diagnosed skin disorder is related to service as this requires medical expertise.  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claims for service connection in this case.  For this purpose, the Board finds the Veteran's statements have little probative value and the Board assigns more weight to the medical opinions provided by the VA examiner.

In sum, there is simply no medical evidence of an etiological relationship between the Veteran's current skin disability, including pseudofolliculitis barbae and other specified diseases of the hair and hair follicles, to active service.  The Board observes that the VA medical opinions and treatment records stand uncontradicted by any other evidence found in the record and are probative in determining whether the Veteran has substantiated his claim for service connection.  

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for skin disability, including pseudofolliculitis barbae and other specified diseases of the hair and hair follicles.  The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for skin disability, to include pseudofolliculitis barbae and other specified diseases of the hair and hair follicles, is denied.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the remaining issues.  

In December 2016, the Board remanded the claim for a VA examination to determine the nature and etiology of any psychiatric disorder, to include PTSD.  In addition to the requested development, the remand directive specified that an opinion n was required addressing each point, among which requested whether "any psychiatric disorder, other than PTSD, identified is etiologically related to service." 

On remand, the RO obtained a VA contract medical opinion in March 2017 for PTSD where the psychologist found that the Veteran did not meet the full criteria for PTSD.  Based on this opinion, a supplemental statement of the case was furnished in August 2017 reflecting adjudication of the claim and the matter returned to the Board.  

However, the Board observes that the RO failed to obtain development as ordered for other psychiatric diagnoses reflected in the Veteran's VA treatment records.  Thus, in this regard, the RO failed to comply with the Board's remand directive, and further remand of the claim on appeal is necessary to remedy this failure of compliance. Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, remand is warranted to obtain a VA medical opinion the etiology of any psychiatric disorder other than PTSD.  

As to the Veteran's claim for bruxism, the record reflects that he was already afforded a VA examination in March 2017 for bruxism.  Thus, further development in this regard is not needed. Stegall, 11 Vet. at 268.  But, as the Veteran's diagnosis of bruxism was noted to be caused by stress, the Board finds that the issue is inextricably intertwined with the development ordered above for psychiatric disorder, and therefore must also be remanded. See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file, to include a copy of this remand, to an appropriate medical professional to provide an opinion for service connection for psychiatric disability.  

The claims file must be made available and reviewed by the examiner.  A note that it was reviewed should be included in the opinion.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.

After a review of the claims file, the examiner should respond to the following:

a. Does the Veteran have a current mental health diagnosis? If so, please identify.

b. For each diagnosis, is it at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disorder is etiologically related to his active duty service?

In providing the above opinions, the examiner should consider the Veteran's competent lay statements describing his stressful military experiences.  In addition, the examiner should address the Veteran's VA and private treatment records reflecting previous mental health treatment and diagnoses for major depressive disorder, PTSD, and the recent diagnosis of other specific trauma/stressor related disorder.

A complete rationale for any opinion expressed must be provided.

2. Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claims.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


